DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/23/2021, the following has occurred:
Claims 3 and 4 are cancelled, 
Claims 1, 5 and 11-17 are amended, and 
Claims 1-17 are pending.

Response to Arguments
Drawing objection
The drawing amendments submitted by the Applicant overcome the drawing objection submitted in the previous office action dated, 11/30/2020.  However, the amendments introduce new grounds of objection.
Prior Art
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive. 
Applicant Asserts:
Demmer discloses a standard prior art intracardiac medical device as set forth at paragraphs [0028]-[0029] of the Published Application. Demmer includes a battery at the housing proximal end, art electronic control module at the housing distal end, and a pacing electrode electrically isolated from the housing, Demmer thus suffers from the various disadvantages set forth at paragraph [0029] of the Published 
The Office Action equates the distal electrode 344 of Demmer as the pacing electrode. However, Demmer specifically recites that the distal electrode (i.e.,, the pacing electrode) is connected via a feedthrough to a pulse generator and a sensing module.
Housing-based distal electrode 344 may serve as the sensing and pacing cathode electrode by being coupled via an electrical feedthrough to a pulse generator and a sensing module included in the control subassembly 362,...
(Demmer, para. [0102]).
In direct contrast, claim 1 specifically recites that ‘‘the electronic module is electrically coupled to the pacing electrode via the housing”. The benefit of this configuration can be found throughout the application as filed, and at least at paragraphs [0029]-[0030] and [0076] of the Published Application.
Moreover, claim 1 also recites that the electronic module is arranged at the proximal end of the housing and the battery is arranged at the distal end of the housing, Demmer, which discloses a standard prior art intracardiac medical device, discloses a completely opposite configuration. The battery 364 of Demmer is located at a proximal end of the housing, while the electronics subassembly 362 is located at the distal end of the housing. (See Demmer. Fig. 10 and paragraph [0102] - “the control electronics module 362, which defines the distal portion of the housing 360.”).
This argument is not persuasive since the rejection of claim 1 is now based on the combination of Demmer (US 2016/0310726), Eggen (US 2016/0310723) and Anderson (US 2016/0129239). Particularly, Eggen teaches an electronic module for generating pacing pulses arranged in the housing at a proximal end and a battery for supplying energy to the electronic module arranged in the housing at a distal end (par. [0005]: Control electronics subassembly 60 defines the housing proximal end 14 and battery subassembly defines the housing distal end 16) and 
With respect Claims 2 and 8-17 the Applicant provides no further arguments other than their dependence from claim 1. These rejections are maintained as the previously applied art still reads on the amended claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate both a “return electrode fixed to the proximal end 10a of the housing” and a “return (e.g., ring) electrode located as a ring on the lead extension 40”.  With the amended drawing, item 12 is now appears to be designated for two different features. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer et al. (Publication No. US 2016/0310726, hereinafter “Demmer”) in view of Eggen et al. (Publication No. US 2016/0310723, hereinafter “Eggen”) and further in view of Anderson (Publication No. US 2016/0129239).
Regarding claim 1, Demmer discloses an intracardiac pacemaker device, comprising:  
(Fig. 10, (360)) comprising a proximal end (Fig. 10, (366)) and a distal end (Fig. 10, (368)), the housing configured to be implanted entirely within a ventricle of a heart (Fig. 11A, (314), (350) "RV"), 
an elongated lead extension protruding from the housing (Fig. 10, (315)),
at least a first electrode arranged on the elongated lead extension protruding from the proximal end of the housing (Fig. 10, (342)), and  
a pacing electrode arranged at a distal end of the housing (Fig. 10, (344)) and a return electrode (Fig. 10, (346)) for applying said pacing pulses to cardiac tissue, wherein the pacing electrode is connected to the housing (par. [0102]: Housing-based distal electrode 344 may serve as the…pacing cathode electrode …housing-based electrode 346 may be electrically coupled to housing 360), 
wherein the electronic module is configured to carry out measurements of electrical activity (par. [0038]: retrieved data include physiological signals such as RA or RV EGM signals, [0095]: …the respective control module 106 or 206 enclosed by the same housing 50 or 60 transfers a sensed event signal via the electrical conductor 16 at block 222 to the other one of the control modules 106 or 206 enclosed by the other one of the housings 50 or 60. [0095]: ) via the at least one first electrode of the elongated lead extension (par. [0104]: Electrically conductive members (not shown) extending through electrical conductor body 315…electrically couple electrodes 340 and 342 to housing 360 or to circuitry enclosed by housing 360), and
 Page -4-wherein the electronic module is electrically coupled to the at least one first electrode of the elongated lead extension via at least one electrical feedthrough (Fig. 12 and par. [0114]: …fixation member 430 may additionally serve as an electrode and be coupled to housing 360 or a feedthrough crossing housing 360 and electrically coupled to circuitry within pacemaker capsule housing 360 via electrical conductor 416). 
Demmer fails to disclose an electronic module for generating pacing pulses arranged in the housing at a proximal end, 
a battery for supplying energy to the electronic module arranged in the housing at a distal end , and 
wherein the electronic module is electrically coupled to the pacing electrode via the housing.Dem
However, Eggen, in the same field of endeavor: intracardiac medical device for delivering cardiac pacing and sensing, discloses an electronic module for generating pacing pulses (Fig. 2, (60)) arranged in the housing at a proximal end (Fig. 2, (14)), 
a battery (Fig. 2, (62)) for supplying energy to the electronic module arranged in the housing at a distal end  (Fig. 2, (16) and pars. [0005], [0006], [0007], [0028]: Control electronics subassembly 60 defines the housing proximal end 14 and battery subassembly defines the housing distal end 16). This is for the purpose of providing direct electrical 
Anderson in the same field of endeavor: implantable cardiac pacing device discloses wherein the electronic module is electrically coupled to the pacing electrode via the housing (Fig. 2 and pars. [0037]: Housing 30 houses electronic components of IMD 12, e.g., … an electrical stimulation module for delivering electrical stimulation therapy via one or more combinations of electrodes 33…, [0040]: …electrodes 33 and 34 may be defined by an outer portion of housing 30 that is electrically conductive). This provides the benefit of mechanically connecting electrodes to housing (par. [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the intracardiac pacemaker of Demmer, housing with a control electronics subassembly defining the housing proximal end, a battery subassembly defining the housing distal end, as taught by Eggen and a pacing electrode that is defined as the outer portion of the housing as taught by Anderson in order to provide direct electrical connection between lead extension electrode and electronics enclosed by control electronics subassembly; and to provide the benefit of mechanically connecting electrodes to housing.
Regarding claim 2, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the housing (Demmer, Fig. 2, (50)) is partly coated with an electrically insulating material (Demmer, pars. [0044]: … electrode 46 may be an uninsulated portion of housing 60 or electrically coupled to housing 60 to serve as an anode return electrode of a bipolar pacing and sensing electrode pair including electrodes 44 and 46; the distal electrode portion of housing is the only uninsulated portion, therefore the housing is "partially insulated", [0064]: …the housings 50 and 60 include an insulating coating).
Regarding claim 8, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the return electrode (Demmer, Fig. 3, (46'), Fig. 4, (46)) is electrically isolated from the housing (Demmer, pars. [0044], [0061]), wherein the return electrode is arranged on the proximal end of the housing (Fig. 4, (46)) or on the elongate lead extension (Demmer, Fig. 3, (16), (46')).
Regarding claim 9, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker according to claim 1, wherein the intracardiac pacemaker further comprises a second electrode (Demmer, Fig. 10, (340)) arranged on the elongated lead extension (Demmer, Fig. 10, and par. [0104]: The proximal end 317 of electrical conductor 316 terminates in an electrode assembly 350 including a tip electrode 340, ring electrode 342 and fixation member 330).
Regarding claim 10, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker according to claim 1, wherein the intracardiac pacemaker device further comprises a plurality of electrodes arranged on the elongated lead extension (Demmer, Fig. 10, and par. [0104]: The proximal end 317 of electrical conductor 316 terminates in an electrode assembly 350 including a tip electrode 340, ring electrode 342 and fixation member 330).
Regarding claim 11, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises at least two feedthroughs (Demmer, Fig. 5A and par. [0070]) at the proximal end of the housing for electrically connecting the return electrode (Demmer, Fig. 10, (346)) and the at least one first electrode to the electronic module (Demmer, Fig. 2A) (par. [0102]:  …housing-based electrode 346 may be electrically coupled to housing 360 to serve as an anode return electrode).
Regarding claim 12, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises at least three feedthroughs at the proximal end of the housing (Demmer, Fig. 5A, (122), (126), (132)) for electrically connecting the return electrode and the at least one first electrode and the second electrode to the electronic module (Figs 3 and 5B and par. [0074]: …an electrode lead conductor 130 extends through a portion of lumen 120, from the electrode 42' or 46' to the respective housing 50 or 60 to provide a return circuit path). 
Regarding claim 13, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device further comprises a plurality of (Demmer, Fig. 5A, (122), (126), (132)) for electrically connecting the return electrode and said plurality of electrodes of the elongated lead extension to the electronic module (Demmer, par. [0104]).
Regarding claim 14, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the pacing electrode is electrically connected via a pin to the distal end of the housing (Demmer, Fig. 10, (344) and par. [0102]: Housing-based distal electrode 344 may serve as the sensing… cathode electrode by being coupled via an electrical feedthrough to… a sensing module included in the control electronics subassembly 362).
Regarding claim 15, the Demmer, Eggen and Anderson combination discloses the intracardiac pacemaker device according to claim 1, wherein the pacing electrode is integrally formed with the distal end of the housing (Demmer, Fig. 10, (344) and par. [0102]: Housing-based distal electrode 344 may serve as …the pacing cathode electrode…).
Regarding claim 16, the Demmer, Eggen and Anderson combination discloses all of the intracardiac pacemaker device according to claim 1, wherein the intracardiac pacemaker device comprises a tine array for anchoring the housing to cardiac tissue (Demmer, Fig. 11A, (350)), which tine array is connected to the distal end of the housing (Demmer, Figs. 10 and 11A, (368) and par. [0100]: …distal fixation member 332).
Regarding claim 17, the Demmer and Anderson combination discloses the intracardiac pacemaker device according to claim 16, except 
Eggen discloses the intracardiac pacemaker device comprises an electrically isolating ring element (Fig. 4A, (242)) for connecting the tine array (Fig. 4A, (241)) to the distal end of the housing, wherein said ring element surrounds the pacing electrode (Fig. 10, (344)) which is arranged in a central opening of the ring element (par. [0045]: Distal fixation member subassembly 200… includes distal fixation member 240, a distal cap 250 and coupling ring 270). To provide a guide for alignment and proper connection of fixation member and battery assembly (par. [0047]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to combine with the intracardiac pacemaker device, as taught by Demmer and Anderson, a distal fixation member symmetrically centered, as taught by Eggen, in order to provide an optimal arrangement to electrically connect pacing extension to electronics within the proximal end of the housing.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Demmer, Eggen and Anderson in view of Johnson et al. (Publication No. US 2011/0190842, hereinafter “Johnson”).
Regarding claim 5, the Demmer, Eggen and Anderson combination discloses all of the intracardiac pacemaker device according to claim 1.
The combination does not disclose the housing is formed by a separate electronics housing enclosing the electronic module and a separate battery housing of the battery wherein the electronics housing is connected to the battery housing, wherein the electronics housing forms a proximal portion of the housing of the pacemaker device comprising said proximal end of the housing of the pacemaker device, and wherein the battery housing forms a distal portion of the housing of the pacemaker device comprising said distal end of the housing. 
Johnson in the same field of endeavor: implantable medical device (Fig. 1, (200)) battery, the housing is formed by a separate electronics housing enclosing the electronic module (Fig.  7, (220), (240)) and a separate battery housing of the battery (Figs. 8A, 8E, (212), (210)) wherein the electronics housing is connected to the battery housing (Fig.  8E, (210)), wherein the electronics housing forms a proximal portion of the housing of the pacemaker device comprising said proximal end of the housing of the pacemaker device (Fig. 8E, end closest to (245)), and wherein the battery housing forms a distal portion of the housing of the pacemaker device comprising said distal end of the housing (Fig. 8E, end opposite (245)). This provides the benefit of allocating a separate space for the battery component without consuming an appreciable percentage of usable space within the IMD or reducing battery size and hence limiting battery capacity (par. [0004]).  

Regarding claim 6, the Demmer, Eggen, and Anderson combination discloses the intracardiac pacemaker device according to claim 5, except wherein the electronics housing is connected to the battery housing by a welding seam.  
Johnson discloses the electronics housing is connected to the battery housing by a welding seam (pars. [0092], [0103]: … electronic component subassembly 220 may be secured to battery header 205 using other techniques such as welding). This is for the purpose of hermetically sealing the battery to the electronic component assembly (par. [0105])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the intracardiac pacemaker device, as taught by Demmer, Eggen and Anderson, joining the battery and electronic component subassemblies by welding, as taught by Johnson, in order to hermetically seal the battery to the electronic component assembly.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Demmer in view of Eggen, Anderson and Johnson as applied to claims 5 and 6 above, and further in view of Aamodt et al. (Publication No. US 2016/0315302, hereinafter Aamodt).
Regarding claim 7, the Demmer, Eggen, Anderson and Johnson combination discloses the intracardiac pacemaker device according to claim 5, except wherein the battery comprises a first and a second terminal connected to the electronic module, respectively, wherein the first terminal is formed by the battery housing and the second terminal is formed by a feedthrough.
Aamodt discloses the battery comprises a first and a second terminal (Figs.  4a-f, (24), (40)) connected to the electronic module, respectively, wherein the first terminal is formed by the battery housing and the second terminal is formed by a feedthrough pin (Fig. 1, (24) and pars. [0046], [0049]: Feedthrough pin 24 passes aperture 26 to extend above battery housing cover 14 for engagement with …an electronics assembly…feedthrough pin 24 is engaged with an electrical connector, such as, for example, a battery electrical connector (BEC), which provides a hot terminal connected to feedthrough pin 24 and a ground terminal connected to battery housing 12 via battery housing cover 14).This is for the purpose of precisely aligning the BEC to effect an electrical connection (par. [0049]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ALLEN PORTER/Primary Examiner, Art Unit 3792